Citation Nr: 0318350	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of head 
trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences headaches with characteristic 
prostrating attacks at least once or twice per month.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the 
residuals of head trauma have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic 
Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
January 2002.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from January 2002 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in January 2003, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and before the Board, but 
declined to do so.  It is noted that the veteran was 
scheduled to give testimony before the Board in January 2001, 
but failed to appear.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability was originally evaluated as the 
residuals of a brain concussion under Diagnostic Code 9304.  
At that time, the criteria for dementia associated with brain 
trauma was assigned a 10 percent evaluation upon a showing of 
mild impairment of social and industrial adaptability.  
Effective November 1996, however, criteria for evaluating 
such disorders became encompassed in the general rating 
formula for mental disorders, which is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Migraine headaches are evaluated using the criteria found at 
38 C.F.R. Section 4.124a, Diagnostic Code 8100.  
Specifically, a 10 evaluation is assigned when there is 
evidence of migraines with characteristic prostrating attacks 
averaging one in two months over the last several months, a 
30 percent evaluation is assigned when there is evidence of 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months, 
and a 50 percent evaluation is assigned when there is 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The evidence of record shows that the veteran requested an 
increase in his disability rating in December 1997.  He 
underwent VA examination in February 1998, and complained of 
post-traumatic headaches radiating down to his shoulders.  
The veteran related that the headaches were localized on 
posterior areas, the pain was almost continuous, and that he 
occasionally experienced a mild sensation of dizziness.  The 
veteran also related that he had stopped working because of 
visual problems associated with his diabetes and not because 
of headaches.  The examiner noted that the veteran described 
headaches so severe as to be prostrating which interrupted 
activity at least once or twice per month.  Diagnoses of 
status-post head trauma and post-traumatic headaches by 
history were rendered.

The veteran underwent a second VA examination in August 2002, 
and again complained of headaches localized in the posterior 
aspect of the head.  The veteran described constant pain 
moderately relieved with prescribed medication.  He denied, 
however, any weakness, fatigue or significant functional 
loss.  The examiner diagnosed status-post head injury and 
tension headaches.

Treatment records show complaints of headaches with throbbing 
in the right eye.  There is no suggestion in the medical 
evidence that the veteran experiences severe economic 
inadaptability as a result of headaches.

Given the evidence as outlined above, the Board finds that 
the appropriate criteria to use in rating the residuals of 
the veteran's head injury are found at Diagnostic Code 8100 
as his only complaints are of headaches.  Additionally, it is 
important to note at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The medical evidence shows that the veteran complains of 
constant pain only moderately relieved with medication.  In 
February 1998, the VA medical examiner stated that the 
described headaches were so severe as to be prostrating at 
least once or twice per month.  The current examination 
report reflects that the headaches are tension headaches, but 
the report does not refute the finding that the veteran has 
prostrating attacks at least once or twice per month.  As 
such, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that the more appropriate evaluation 
for the veteran's post-traumatic headaches is the 30 percent 
evaluation assigned for migraines with characteristic 
prostrating attacks on an average of once a month.  A higher 
evaluation under Diagnostic Code 8100 is not appropriate for 
assignment because the record does not show completely 
prostrating attacks causing severe economic inadaptability.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is currently unemployed, 
he does not contend that his service-connected post-traumatic 
headaches or any other residuals of a head injury cause him 
to be unemployable.  He has not required frequent periods of 
hospitalization for his headaches and his treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  Consequently, the 
Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  Accordingly, a 30 percent 
evaluation is granted for the residuals of head trauma.




ORDER

A 30 percent evaluation for the residuals of head trauma is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

